               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48      Desc Main
                                                                      Document     Page 1 of 21
                                                                                                                                  3/08/19 11:24AM




                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
 In re      Letisia Allen-Waddy                                                                       Case No.   19-60365
                                                                                   Debtor(s)          Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on March 7, 2019, a copy of the Chapter 13 Plan , in conformity with the requirements of
Federal Rule of Bankruptcy Procedure 7004, under Local Rule 3015-1(B), where applicable, was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Ally Financial
 Attn: Bankruptcy Dept
 Po Box 380901
 Bloomington, MN 55438
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Citibank North America
 Citibank Corp/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Comenity Bank/Victoria Secret
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 45318
 Comenity Capital/Zales
 Attn: Bankrutptcy Dept
 Po Box 18215
 Columbus, OH 43218
 Comenitybank/New York
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 43218
 County Of Albemarle
 Department Of Finance
 401 McIntire Rd
 Charlottesville, VA 22902-4579
 Dept of Ed / Navient
 Attn: Claims Dept
 Po Box 9635
 Wilkes Barr, PA 18773
 Discover Financial
 Po Box 3025
 New Albany, OH 43054
 Four Seasons Townhouse Association
 c/o Real Property Inc
 PO Box 97795
 Las Vegas, NV 89193
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 Insolvency Unit
 400 N 8th St Ste 76
 Richmond, VA 23219-4836
 JL Walston & Associates
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                                                                      Document     Page 2 of 21
                                                                                                                            3/08/19 11:24AM




 Attn: Bankruptcy Dept
 2609 N Duke St
 Durham, NC 27704
 Kohls/Capital One
 Kohls Credit
 Po Box 3120
 Milwaukee, WI 53201
 LendingClub
 Attn: Bankruptcy
 71 Stevenson St, Ste 1000
 San Francisco, CA 94105
 Liberty Mutual
 688 Berkmar Cir Ste 2E
 Charlottesville, VA 22901
 Mariner Finance
 Attn: Bankruptcy Department
 8211 Town Center Dr.
 Baltimore, MD 21236
 Mercury/FBT
 Attn: Bankruptcy
 Po Box 84064
 Columbus, GA 31908
 Merrick Bank/CardWorks
 Attn: Bankruptcy
 Po Box 9201
 Old Bethpage, NY 11804
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 NetCredit
 175 W. Jackson Blvd., Suite 1000
 Chicago, IL 60604
 Pennymac Loan Services
 Attn: Bankruptcy
 Po Box 514387
 Los Angeles, CA 90051
 Syncb Bank/American Eagle
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/ JC Penneys
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Lowes
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                                                                      Document     Page 3 of 21
                                                                                                                            3/08/19 11:24AM




 TACS
 P.O. Box 31800
 Henrico, VA 23294
 Target
 Target Card Services
 Mail Stop NCB-0461
 Minneapolis, MN 55440
 UVA Community CU
 Attn: Bankruptcy
 3300 Berkmar Dr
 Charlottesville, VA 22901
 UVA Health System
 PO Box 530272
 Patient Financial Services
 Atlanta, GA 30353
 Virginia Dept of Taxation
 Bankruptcy Unit
 PO Box 2156
 Richmond, VA 23218-2156



                                                                               /s/ Larry L. Miller
                                                                               Larry L. Miller
                                                                               Miller Law Group, P.C.
                                                                               485 Hillsdale Drive
                                                                               Suite 341
                                                                               Charlottesville, VA 22901
                                                                               434-974-9776Fax:434-973-6773




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48      Desc Main
                                                                      Document     Page 4 of 21
                                                                                                                                  3/08/19 11:24AM




                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
 In re      Letisia Allen-Waddy                                                                       Case No.   19-60365
                                                                                   Debtor(s)          Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on March 7, 2019, a copy of the Chapter 13 Plan , in conformity with the requirements of
Federal Rule of Bankruptcy Procedure 7004, under Local Rule 3015-1(B), where applicable, was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Ally Financial
 Attn: Bankruptcy Dept
 Po Box 380901
 Bloomington, MN 55438
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Citibank North America
 Citibank Corp/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Comenity Bank/Victoria Secret
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 45318
 Comenity Capital/Zales
 Attn: Bankrutptcy Dept
 Po Box 18215
 Columbus, OH 43218
 Comenitybank/New York
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 43218
 County Of Albemarle
 Department Of Finance
 401 McIntire Rd
 Charlottesville, VA 22902-4579
 Dept of Ed / Navient
 Attn: Claims Dept
 Po Box 9635
 Wilkes Barr, PA 18773
 Discover Financial
 Po Box 3025
 New Albany, OH 43054
 Four Seasons Townhouse Association
 c/o Real Property Inc
 PO Box 97795
 Las Vegas, NV 89193
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 Insolvency Unit
 400 N 8th St Ste 76
 Richmond, VA 23219-4836
 JL Walston & Associates
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                                                                      Document     Page 5 of 21
                                                                                                                            3/08/19 11:24AM




 Attn: Bankruptcy Dept
 2609 N Duke St
 Durham, NC 27704
 Kohls/Capital One
 Kohls Credit
 Po Box 3120
 Milwaukee, WI 53201
 LendingClub
 Attn: Bankruptcy
 71 Stevenson St, Ste 1000
 San Francisco, CA 94105
 Liberty Mutual
 688 Berkmar Cir Ste 2E
 Charlottesville, VA 22901
 Mariner Finance
 Attn: Bankruptcy Department
 8211 Town Center Dr.
 Baltimore, MD 21236
 Mercury/FBT
 Attn: Bankruptcy
 Po Box 84064
 Columbus, GA 31908
 Merrick Bank/CardWorks
 Attn: Bankruptcy
 Po Box 9201
 Old Bethpage, NY 11804
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 Navient
 Attn: Bankruptcy
 Po Box 9000
 Wiles-Barr, PA 18773
 NetCredit
 175 W. Jackson Blvd., Suite 1000
 Chicago, IL 60604
 Pennymac Loan Services
 Attn: Bankruptcy
 Po Box 514387
 Los Angeles, CA 90051
 Syncb Bank/American Eagle
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/ JC Penneys
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Lowes
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-60365                     Doc 15              Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                                                                      Document     Page 6 of 21
                                                                                                                            3/08/19 11:24AM




 TACS
 P.O. Box 31800
 Henrico, VA 23294
 Target
 Target Card Services
 Mail Stop NCB-0461
 Minneapolis, MN 55440
 UVA Community CU
 Attn: Bankruptcy
 3300 Berkmar Dr
 Charlottesville, VA 22901
 UVA Health System
 PO Box 530272
 Patient Financial Services
 Atlanta, GA 30353
 Virginia Dept of Taxation
 Bankruptcy Unit
 PO Box 2156
 Richmond, VA 23218-2156



                                                                               /s/ Larry L. Miller
                                                                               Larry L. Miller
                                                                               Miller Law Group, P.C.
                                                                               485 Hillsdale Drive
                                                                               Suite 341
                                                                               Charlottesville, VA 22901
                                                                               434-974-9776Fax:434-973-6773




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 Case 19-60365                       Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48                     Desc Main
                                                                      Document     Page 7 of 21
                                                                                                                                                        3/08/19 11:24AM

 Fill in this information to identify your case:
 Debtor 1               Letisia Allen-Waddy
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          WESTERN DISTRICT OF VIRGINIA                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-60365                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$208.00 per Bi-Weekly for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment): VIA TFS

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-60365                       Doc 15             Filed 03/08/19 Entered 03/08/19 11:25:48                    Desc Main
                                                                         Document     Page 8 of 21
                                                                                                                                                        3/08/19 11:24AM



 Debtor                Letisia Allen-Waddy                                                               Case number     19-60365

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $27,040.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 Pennymac                      FHA Real Estate                                            Prepetition:
 Loan Services                 Mortgage                                    $1,107.00          $2,200.00          0.00%              $146.67            $2,200.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-60365                       Doc 15           Filed 03/08/19 Entered 03/08/19 11:25:48                            Desc Main
                                                                       Document     Page 9 of 21
                                                                                                                                                               3/08/19 11:24AM



 Debtor                Letisia Allen-Waddy                                                                 Case number       19-60365



 Name of               Estimated             Collateral              Value of           Amount of         Amount of          Interest     Monthly    Estimated
 creditor              amount of                                     collateral         claims senior     secured claim      rate         payment to total of
                       creditor's                                                       to creditor's                                     creditor   monthly
                       total claim                                                      claim                                                        payments
                                             105
                                             Woodlake
                                             Dr.
                                             Charlottes
 Four                                        ville, VA
 Seasons                                     22901
 Townhou                                     Albemarle
 se                                          County
 Associati                                   CTA
 on                    $1,374.90             $167,300                $167,300.00             $0.00           $1,374.90        0.00%          $38.19           $1,374.84

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                            Amount of claim              Interest rate     Monthly plan     Estimated total
                                                                                                                          payment          payments by trustee
                                     2011 Hyundai Tuscon
                                     85,700 miles
 Ally Financial                      NADA Value: $7,200                    $11,864.00                         5.25%             $225.25                     $13,514.97
                                                                                                                          Disbursed by:
                                                                                                                             Trustee
                                                                                                                             Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.


Official Form 113                                                                   Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                 Case 19-60365                       Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48                 Desc Main
                                                                      Document     Page 10 of 21
                                                                                                                                                    3/08/19 11:24AM



 Debtor                Letisia Allen-Waddy                                                       Case number    19-60365

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,700.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,950.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $3.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 1.00 % of the total amount of these claims, an estimated payment of $ 3,200.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 154,374.89 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
                least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

Official Form 113                                                              Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-60365                       Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48                 Desc Main
                                                                      Document     Page 11 of 21
                                                                                                                                                  3/08/19 11:24AM



 Debtor                Letisia Allen-Waddy                                                           Case number   19-60365


8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The debtors propose to make adequate protection payments other than as provided in Local Rule 4001-2.
 Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of this Chapter 13 Plan will be
 paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.

 1. Any unsecured proof of claim for a deficiency which results from the surrender and liquidation of the collateral noted in
 paragraph 3.5 of this plan must be filed by the earlier of the following dates or such claim will be forever barred: (1) within
 180 days of the date of the first confirmation order confirming a plan which provides for the surrender of said collateral, or
 (2) within the time period set for the filing of an unsecured deficiency claim as established by any order granting relief from
 the automatic say with respect to said collateral.
 Said unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral
 surrendered has been liquidated, and the proceeds applied, in accordance with applicable state law.

 2. Any fees, expenses, or charges accruing on claims set forth in paragraph 3.1 of this Plan which are noticed to the debtor
 pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's plan to pay them. Instead, any such
 fees, expenses, or charges shall, if allowed, be payable by the debtor outside the Plan unless the debtor chooses to modify
 the plan to provide for them.

 --All creditors must timely file a proof of claim to receive any payment from the Trustee.
 --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object
 to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
 paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
 after the debtor(s) receive a discharge.
 --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
 will be treated as unsecured for purposes of distribution under the Plan.
 --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Letisia Allen-Waddy                                              X
       Letisia Allen-Waddy                                                   Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 7, 2019                                            Executed on

 X     /s/ Larry L. Miller                                                      Date     March 7, 2019
       Larry L. Miller
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-60365                       Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48              Desc Main
                                                                      Document     Page 12 of 21
                                                                                                                                                3/08/19 11:24AM



 Debtor                Letisia Allen-Waddy                                                       Case number   19-60365

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $2,200.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $1,374.84

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $13,514.97

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,653.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,257.19

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $27,000.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-60365             Doc 15        Filed 03/08/19 Entered 03/08/19 11:25:48                                Desc Main
                                                           Document     Page 13 of 21
                                                                                                                                                  3/08/19 11:24AM




Fill in this information to identify your case:

Debtor 1                      Letisia Allen-Waddy

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF VIRGINIA

Case number               19-60365                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Nurse (LPN)                                  Utility Worker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Urological Associates, Ltd                   Town of Orange

       Occupation may include student        Employer's address
                                                                   155 Riverbend Dr                             249 Blue Ridge Dr.
       or homemaker, if it applies.
                                                                   Charlottesville, VA 22911                    Orange, VA 22960

                                             How long employed there?         1 year 5 months                            1 year 5 months
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,776.00        $         2,655.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      3,776.00               $   2,655.00




Official Form 106I                                                      Schedule I: Your Income                                                       page 1
             Case 19-60365             Doc 15         Filed 03/08/19 Entered 03/08/19 11:25:48                                  Desc Main
                                                       Document     Page 14 of 21
                                                                                                                                                    3/08/19 11:24AM




Debtor 1    Letisia Allen-Waddy                                                                   Case number (if known)    19-60365


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      3,776.00       $         2,655.00

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        715.00   $               356.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $        164.00   $               102.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00   $                 0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00   $                 0.00
      5e.   Insurance                                                                      5e.        $          0.00   $               247.00
      5f.   Domestic support obligations                                                   5f.        $          0.00   $                 0.00
      5g.   Union dues                                                                     5g.        $          0.00   $                 0.00
      5h.   Other deductions. Specify: ICMA-RC                                             5h.+       $          0.00 + $                26.00
            ICMA-RC 45                                                                                $          0.00   $               102.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            879.00       $           833.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,897.00       $          1,822.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $             0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $             0.00
      8h. Other monthly income. Specify: Part Time Job                                     8h.+ $                    0.00 + $           725.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $            725.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,897.00 + $       2,547.00 = $            5,444.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $           5,444.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: NOTE: Wife no longer works her part-time job since October 2018. Husband now works only one
                             part-time job.




Official Form 106I                                                     Schedule I: Your Income                                                          page 2
             Case 19-60365       Doc 15      Filed 03/08/19 Entered 03/08/19 11:25:48                        Desc Main
                                              Document     Page 15 of 21
                                                                                                                         3/08/19 11:24AM




Debtor 1   Letisia Allen-Waddy                                                   Case number (if known)   19-60365


                                                 Official Form B 6I
                                 Attachment for Additional Employment Information

Spouse
Occupation            Bakery Helper
Name of Employer      Costco
How long employed     1 year 3 months
Address of Employer
                      Charlottesville, VA 22901




Official Form 106I                                     Schedule I: Your Income                                               page 3
             Case 19-60365                Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48                                    Desc Main
                                                           Document     Page 16 of 21
                                                                                                                                                    3/08/19 11:24AM




Fill in this information to identify your case:

Debtor 1                 Letisia Allen-Waddy                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-60365
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             9                    Yes
                                                                                                                                             No
                                                                                   Son                                  17                   Yes
                                                                                                                                             No
                                                                                   Daughter                             18                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,107.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                            180.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
           Case 19-60365                  Doc 15          Filed 03/08/19 Entered 03/08/19 11:25:48                                      Desc Main
                                                           Document     Page 17 of 21
                                                                                                                                                           3/08/19 11:24AM




Debtor 1     Letisia Allen-Waddy                                                                       Case number (if known)      19-60365

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                              325.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               85.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               45.00
      6d. Other. Specify: Cell Phone                                                                         6d.   $                              298.00
             Cable                                                                                                 $                              149.00
             Internet                                                                                              $                               40.00
             Gas                                                                                                   $                               90.00
7.    Food and housekeeping supplies                                                           7.                  $                            1,100.00
8.    Childcare and children’s education costs                                                 8.                  $                              100.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                              150.00
10.   Personal care products and services                                                    10.                   $                              150.00
11.   Medical and dental expenses                                                            11.                   $                               25.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 425.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  400.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                  50.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Husband's Bills                                                 17c. $                                                  100.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,994.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,994.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,444.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,994.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 450.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-60365   Doc 15 Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                            Document     Page 18 of 21
                       Allen-Waddy, Letisia - 19-60365


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       ALLY FINANCIAL
                       ATTN: BANKRUPTCY DEPT
                       PO BOX 380901
                       BLOOMINGTON, MN 55438


                       CAPITAL ONE
                       ATTN: BANKRUPTCY
                       PO BOX 30285
                       SALT LAKE CITY, UT 84130


                       CITIBANK NORTH AMERICA
                       CITIBANK CORP/CENTRALIZED BANKRUPTCY
                       PO BOX 790034
                       ST LOUIS, MO 63179


                       COMENITY BANK/VICTORIA SECRET
                       ATTN: BANKRUPTCY DEPT
                       PO BOX 182125
                       COLUMBUS, OH 45318


                       COMENITY CAPITAL/ZALES
                       ATTN: BANKRUTPTCY DEPT
                       PO BOX 18215
                       COLUMBUS, OH 43218


                       COMENITYBANK/NEW YORK
                       ATTN: BANKRUPTCY DEPT
                       PO BOX 182125
                       COLUMBUS, OH 43218


                       COUNTY OF ALBEMARLE
                       DEPARTMENT OF FINANCE
                       401 MCINTIRE RD
                       CHARLOTTESVILLE, VA 22902-4579


                       DEPT OF ED / NAVIENT
                       ATTN: CLAIMS DEPT
                       PO BOX 9635
                       WILKES BARR, PA 18773


                       DISCOVER FINANCIAL
                       PO BOX 3025
                       NEW ALBANY, OH 43054
Case 19-60365   Doc 15 Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                        Document     Page 19 of 21
                   Allen-Waddy, Letisia - 19-60365



                   FOUR SEASONS TOWNHOUSE ASSOCIATION
                   C/O REAL PROPERTY INC
                   PO BOX 97795
                   LAS VEGAS, NV 89193


                   INTERNAL REVENUE SERVICE
                   PO BOX 7346
                   PHILADELPHIA, PA 19101-7346


                   INTERNAL REVENUE SERVICE
                   INSOLVENCY UNIT
                   400 N 8TH ST STE 76
                   RICHMOND, VA 23219-4836


                   JL WALSTON & ASSOCIATES
                   ATTN: BANKRUPTCY DEPT
                   2609 N DUKE ST
                   DURHAM, NC 27704


                   KOHLS/CAPITAL ONE
                   KOHLS CREDIT
                   PO BOX 3120
                   MILWAUKEE, WI 53201


                   LENDINGCLUB
                   ATTN: BANKRUPTCY
                   71 STEVENSON ST, STE 1000
                   SAN FRANCISCO, CA 94105


                   LIBERTY MUTUAL
                   688 BERKMAR CIR STE 2E
                   CHARLOTTESVILLE, VA 22901


                   MARINER FINANCE
                   ATTN: BANKRUPTCY DEPARTMENT
                   8211 TOWN CENTER DR.
                   BALTIMORE, MD 21236


                   MERCURY/FBT
                   ATTN: BANKRUPTCY
                   PO BOX 84064
                   COLUMBUS, GA 31908
Case 19-60365   Doc 15 Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                        Document     Page 20 of 21
                   Allen-Waddy, Letisia - 19-60365



                   MERRICK BANK/CARDWORKS
                   ATTN: BANKRUPTCY
                   PO BOX 9201
                   OLD BETHPAGE, NY 11804


                   NAVIENT
                   ATTN: BANKRUPTCY
                   PO BOX 9000
                   WILES-BARR, PA 18773


                   NETCREDIT
                   175 W. JACKSON BLVD., SUITE 1000
                   CHICAGO, IL 60604


                   PENNYMAC LOAN SERVICES
                   ATTN: BANKRUPTCY
                   PO BOX 514387
                   LOS ANGELES, CA 90051


                   SYNCB BANK/AMERICAN EAGLE
                   ATTN: BANKRUPTCY
                   PO BOX 965060
                   ORLANDO, FL 32896


                   SYNCHRONY BANK
                   ATTN: BANKRUPTCY DEPT
                   PO BOX 965060
                   ORLANDO, FL 32896


                   SYNCHRONY BANK/ JC PENNEYS
                   ATTN: BANKRUPTCY DEPT
                   PO BOX 965060
                   ORLANDO, FL 32896


                   SYNCHRONY BANK/LOWES
                   ATTN: BANKRUPTCY DEPT
                   PO BOX 965060
                   ORLANDO, FL 32896


                   TACS
                   P.O. BOX 31800
                   HENRICO, VA 23294
Case 19-60365   Doc 15 Filed 03/08/19 Entered 03/08/19 11:25:48   Desc Main
                        Document     Page 21 of 21
                   Allen-Waddy, Letisia - 19-60365



                   TARGET
                   TARGET CARD SERVICES
                   MAIL STOP NCB-0461
                   MINNEAPOLIS, MN 55440


                   UVA COMMUNITY CU
                   ATTN: BANKRUPTCY
                   3300 BERKMAR DR
                   CHARLOTTESVILLE, VA 22901


                   UVA HEALTH SYSTEM
                   PO BOX 530272
                   PATIENT FINANCIAL SERVICES
                   ATLANTA, GA 30353


                   VIRGINIA DEPT OF TAXATION
                   BANKRUPTCY UNIT
                   PO BOX 2156
                   RICHMOND, VA 23218-2156
